NO. 12-19-00289-CV
                             IN THE COURT OF APPEALS
                 TWELFTH COURT OF APPEALS DISTRICT
                                          TYLER, TEXAS


 IN RE: TEXAS DEPARTMENT OF                              §
                                                                 ORIGINAL PROCEEDING
 FAMILY AND PROTECTIVE                                   §

 SERVICES, RELATOR                                       §

                                       MEMORANDUM OPINION
                                           PER CURIAM
        Relator, the Texas Department of Family and Protective Services (the Department), filed
this original proceeding to challenge Respondent’s decision to grant a request for jury trial. 1 On
August 21, 2019, the Department filed a mediated settlement agreement with this Court. The
agreement states, in pertinent part, as follows: (1) the parties agree to settle all claims and
controversies between them, (2) the agreement is intended to settle “all pending matters in the
appellate matter,” (3) the parties will “cooperate in dismissing the mandamus action (and any
related proceedings) now pending before the Twelfth Court of Appeals in Case No. 12-19-00289-
CV, and in lifting the current stay on proceedings in the trial court,” and (4) the agreement is not
subject to revocation. On August 22, the Department filed a motion to dismiss this original
proceeding. The motion requests that we lift our stay of August 20 and dismiss the petition for
writ of mandamus as moot.
        If a controversy no longer exists between the parties, the case becomes moot. Reule v. RLZ
Inv., 411 S.W.3d 31, 32 (Tex. App.—Houston [14th Dist.] 2013, no pet.). When a judgment
“cannot have a practical effect on an existing controversy, the case is moot and any opinion issued
on the merits in the appeal would constitute an impermissible advisory opinion.” Id. An opinion
is advisory when it neither constitutes specific relief to a litigant nor affects legal relations. See

        1
          Respondent is the Honorable Robert H. Wilson, Judge of the 321st District Court in Smith County, Texas.
The Real Parties in Interest are B.N.Y. and U.T.
Houston Chronicle Publ’g Co. v. Thomas, 196 S.W.3d 396, 401 (Tex. App.—Houston [1st Dist.]
2006, no pet.). Accordingly, because the parties resolved the dispute presented in this original
proceeding, we grant the Department’s motion and dismiss the petition for writ of mandamus as
moot. See In re Gray, No. 12-19-00156-CV, 2019 WL 2461656, at *1 (Tex. App.—Tyler May
31, 2019, orig. proceeding) (mem. op.); see also In re Hite, No. 12-18-00121-CV, 2018 WL
2715300, at *2 (Tex. App.—Tyler June 6, 2018, orig. proceeding) (mem. op.); TEX. R. APP. P.
42.1(a). We vacate our stay of August 20, 2019.
Opinion delivered August 30, 2019.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                   (PUBLISH)



                                                          2
                                  COURT OF APPEALS
     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                          JUDGMENT


                                           AUGUST 30, 2019

                                        NO. 12-19-00289-CV

                             TEXAS DEPARTMENT OF FAMILY
                               AND PROTECTIVE SERVICES,
                                        Relator
                                          V.

                                  HON. ROBERT H. WILSON,
                                         Respondent


                                       ORIGINAL PROCEEDING

              ON THIS DAY came to be heard the petition for writ of mandamus filed by the
Texas Department of Family and Protective Services; who is the relator in appellate cause number
12-19-00289-CR and petitioner in trial court cause number 19-1272-D, pending on the docket of
the 321st Judicial District Court of Smith County, Texas. Said petition for writ of mandamus
having been filed herein on August 20, 2019, and the same having been duly considered, because
it is the opinion of this Court that the writ should not issue, it is therefore CONSIDERED,
ADJUDGED and ORDERED that the said petition for writ of mandamus be, and the same is,
hereby dismissed as moot. The August 20, 2019, stay is lifted.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.

                                                     3